               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 DAMON WILLIAMS,                   HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                           Civil Action
      v.                              No. 18-13253 (JBS-AMD)

 WILLIE BONDS, et al.,
                                             OPINION
                   Defendants.



APPEARANCES:

Damon Williams, Plaintiff Pro Se
7728363/244972C
New Jersey State Prison
PO Box 861
Trenton, New Jersey 08625

SIMANDLE, District Judge:

     INTRODUCTION

     Before the Court is Plaintiff Damon Williams’

(“Plaintiff”), submission of a civil rights complaint. [Docket

Entry 1]. Plaintiff has also moved for the appointment of pro

bono counsel. [Docket Entry 2]. At this time, the Court must

review the complaint, pursuant to 28 U.S.C. § 1915 to determine

whether it should be dismissed as frivolous or malicious, for

failure to state a claim upon which relief may be granted, or

because it seeks monetary relief from a defendant who is immune

from such relief. For the reasons set forth below, the Court
concludes that the complaint will proceed in part. The motion

for the appointment of counsel is denied without prejudice.

II. BACKGROUND

     The following factual allegations are taken from the

complaint and are accepted for purposes of this screening only.

The Court has made no findings as to the truth of Plaintiff’s

allegations.

     Plaintiff alleges that he was standing in the South Woods

State Prison (“SWSP”) “mess line” at lunch time on July 22,

2018. [Complaint ¶ 9]. As Plaintiff approached the window to

receive his meal, Sgt. Miletta approached Plaintiff and ordered

him out of the line. [Id. ¶ 10]. Following Sgt. Miletta’s

instructions, Plaintiff exited the line and placed the tuna

packets that had been in his pockets on the ground. [Id. ¶ 11].

Plaintiff states Sgt. Miletta told him “‘Since you so stupid go

lock-in.’” [Id. ¶ 12]. Plaintiff asked if he could eat first but

Sgt. Miletta told him to get on the ground and to place his

hands on his head. [Id. ¶ 13]. Plaintiff complied and was

escorted to a holding cell. [Id. ¶¶ 14-15]. Sgt. Miletta took

Plaintiff’s wristwatch and instructed Officer John Doe to take

Plaintiff’s socks. [Id. ¶ 16].

 Plaintiff was later taken to the Emergency Care Unit (“ECU”)

as he uses a C-PAP machine to treat his sleep apnea. [Id. ¶ 17].

The officers did not allow Plaintiff to put on socks or shoes

                                 2
before taking him to the ECU, forcing him to walk barefoot

through rain puddles to get to the ECU. [Id. ¶¶ 18-19]. Upon

arrival at the ECU, Officer Doe told Plaintiff to get on his

knees and strip. [Id. ¶ 20]. While Plaintiff was disrobing,

Officer Doe grabbed the back of Plaintiff’s neck. [Id. ¶ 21].

     Plaintiff was served with disciplinary charges the next day

for refusing a housing assignment, prohibited act .254; and

conduct which disrupts, prohibited act *.306.1 [Id. ¶ 27]. See

also N.J.A.C. §§ 10A:4-4.1(a)(3)(ix), (a)(2)(xxix). He asked

that the video footage be presented and that the inmates from

the mess line be called as witnesses. [Complaint ¶ 28]. He also

asked to speak with the Special Investigation Division (“SID”).

[Id. ¶ 30]. On July 24, 2018, Plaintiff spoke with a mental

health counselor and asked if she could get SID to interview

Plaintiff. [Id. ¶ 32]. According to the complaint, the counselor

advised Plaintiff that she could only call SID if Plaintiff made

a complaint under the Prison Rape Elimination Act (“PREA”). [Id.

¶ 32]. Plaintiff told the counselor about the events of July 22.

[Id. ¶ 33].

     Some time later, Officer Doe came to Plaintiff’s cell and

asked him “what shift did the PREA complaint accrue.” [Id. ¶




1 “Prohibited acts preceded by an asterisk (*) are considered the
most serious and result in the most severe sanctions.” N.J.A.C.
§ 10A:4-4.1(a).
                                3
34]. Plaintiff denied making a PREA complaint and “Doe told the

plaintiff to tell [the mental health counselor] what [Plaintiff]

told him.” [Id. ¶ 35]. Plaintiff spoke with the counselor again

and told her he was not making a PREA complaint but wanted to

see SID about alleged excessive force. [Id. ¶ 36].

     Plaintiff was taken to an interview room by SID

Investigators Schwartz and Tobolski. [Id. ¶ 39]. The officers

asked Plaintiff about his PREA complaint, and Plaintiff again

denied he wanted to make a PREA complaint. [Id. ¶¶ 39-40].

Plaintiff tried to tell them about the strip search and the use

of force, but Investigator Schwartz said they’d “‘get to that

after the PREA complaint.’” [Id. ¶ 40]. Plaintiff gave a

statement denying that he’d ever stated that he had ever alleged

a PREA violation or wanted to discuss PREA with anyone. [Id. ¶

41]. Investigators Schwartz and Tobolski would not let Plaintiff

discuss his original complaint and told him to file it on the

grievance kiosk. [Id. ¶ 42]. Plaintiff was charged with

committing prohibited act *.704 (perpetrating frauds,

deceptions, confidence games, riots, or escape plots) [Id. ¶

45]. See also N.J.A.C. § 10A:4-4.1(a)(2)(xxxiv).

     Plaintiff’s disciplinary hearing for the .254 and *.306

charges took place on July 25, 2018. [Complaint ¶ 46]. According

to the complaint, Hearing Officer Zimmerman did not provide the

video footage or interview the inmates who were present in the

                                4
mess line with Plaintiff. [Id. ¶ 47]. The hearing officer did

not find Plaintiff guilty of conduct that disrupts, prohibited

act *.306, but did find him guilty of refusing a housing

assignment, prohibited act .254. [Id.]. Plaintiff’s hearing on

the *.706 charge took place on July 27, 2018. [Id. ¶ 50]. He

produced a grievance he wrote to SID as evidence. [Id.].

Plaintiff alleges Hearing Officer Zimmerman never provided him

with a written statement of her findings and the disciplinary

action taken for either case. [Id. ¶¶ 48, 51]. Plaintiff

appealed to SWSP Assistant Superintendent Kippie Langford. [Id.

¶¶ 49, 55]. The appeals were denied on July 30, 2018. [Id. ¶

56]. While his appeals were pending, Plaintiff was transferred

to administrative segregation at New Jersey State Prison

(“NJSP”). [Id. ¶ 54]. He alleges he has failed to receive any of

his property from SWSP besides the “overnight bag” he took to

NJSP. [Id. ¶ 59].

       Plaintiff alleges that his C-PAP machine has not been

functioning properly since his arrival at NJSP. [Id. ¶ 64]. He

claims it is too hot in his administrative segregation cell for

the machine to properly function. [Id. ¶¶ 62-64]. He has

submitted multiple requests for assistance, but he has not

received any response from the NJSP medical department. [Id. ¶

68].



                                  5
     Plaintiff raises claims of cruel and unusual punishment,

assault and battery, denial of due process, failure to

investigate, denial of medical care, and failure to discipline.

III. STANDARD OF REVIEW

A. Standards for a Sua Sponte Dismissal

     Per the Prison Litigation Reform Act, Pub. L. No. 104-134,

§§ 801-810, 110 Stat. 1321-66 to 1321-77 (April 26, 1996)

(“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see

28 U.S.C. § 1915(e)(2)(B), seeks redress against a governmental

employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim

with respect to prison conditions, see 42 U.S.C. § 1997e. The

PLRA directs district courts to sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. This action is subject

to sua sponte screening for dismissal under 28 U.S.C. § 1915

because Plaintiff is a prisoner proceeding in forma pauperis.

     In determining the sufficiency of a pro se complaint, the

Court must be mindful to construe it liberally in favor of the

plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007)

(following Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

United States v. Day, 969 F.2d 39, 42 (3d Cir. 1992). According

to the Supreme Court’s decision in Ashcroft v. Iqbal, “a

                                6
pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To survive sua sponte

screening for failure to state a claim,2 the complaint must

allege “sufficient factual matter” to show that the claim is

facially plausible. Fowler v. UPMS Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). Moreover, while pro se

pleadings are liberally construed, “pro se litigants still must

allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)

(citation omitted) (emphasis added).




2 “[T]he legal standard for dismissing a complaint for failure to
state a claim . . . is identical to the legal standard employed
in ruling on 12(b)(6) motions.” Courteau v. United States, 287
F. App’x 159, 162 (3d Cir. 2008) (citing Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000)).
                                7
B. Section 1983

     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of his constitutional rights.

Section 1983 provides in relevant part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory
     ... subjects, or causes to be subjected, any citizen of
     the   United   States   or  other   person   within   the
     jurisdiction thereof to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an
     action at law, suit in equity, or other proper proceeding
     for redress ....

§ 1983. Thus, to state a claim for relief under § 1983, a

plaintiff must allege, first, the violation of a right secured

by the Constitution or laws of the United States and, second,

that the alleged deprivation was committed or caused by a person

acting under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir.

2011).

IV. ANALYSIS

A. Eleventh Amendment

     Plaintiff brings claims against defendants in their

individual and official capacities. The claims against

defendants in their official capacities must be dismissed with

prejudice as barred by the Eleventh Amendment.

     The Eleventh Amendment to the United States Constitution

provides: “The Judicial power of the United States shall not be

                                8
construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by citizens of

another State, or by Citizens or Subjects of any Foreign State.”

U.S. CONST. amend. XI. A suit against a public official “‘in his

or her official capacity is not a suit against the official but

rather is a suit against the official's office . . . .’” Printz

v. United States, 521 U.S. 898, 930–31 (1997) (quoting Will v.

Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)). These

claims against defendants in their official capacities are

dismissed with prejudice. Claims against defendants in their

individual capacities remain.

B. Sgt. Miletta - Eighth Amendment

     Plaintiff alleges Sgt. Miletta violated the Eighth

Amendment when he refused to permit Plaintiff to eat his lunch

and took his watch and socks. [Complaint ¶ 72].

     “A properly stated Eighth Amendment claim must allege a

subjective and objective element. First, it must appear from the

complaint that the defendant official acted with a ‘sufficiently

culpable state of mind.’ Second, the conduct must have been

objectively ‘harmful enough,’ or ‘sufficiently serious’ to

violate the Constitution.” Ricks v. Shover, 891 F.3d 468, 473,

(3d Cir. 2018) (quoting Wilson v. Seiter, 501 U.S. 294, 298

(1991)) (internal citation omitted). The Eighth Amendment

requires prison officials to “provide humane conditions of

                                9
confinement,” but it “‘does not mandate comfortable prisons.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes v.

Chapman, 452 U.S. 337, 349 (1981)). “[E]xtreme deprivations are

required to make out a conditions-of-confinement claim. Because

routine discomfort is a part of the penalty that criminal

offenders pay for their offenses against society, only those

deprivations denying the minimal civilized measure of life’s

necessities are sufficiently grave to form the basis of an

Eighth Amendment violation.’” Hudson v. McMillian, 503 U.S. 1, 9

(1992) (internal quotation marks and citations omitted).

     Plaintiff has failed to allege enough facts to state an

Eighth Amendment claim against Sgt. Miletta. Depriving Plaintiff

of one meal and personal items before being placed into

prehearing detention did not deprive him of the “minimal

civilized measure of life’s necessities” under the circumstances

alleged in the complaint and are therefore not objectively

serious enough to state an Eighth Amendment claim. This claim is

dismissed for failure to state a claim.

C. Officer John Doe – Eighth Amendment/Assault

     Plaintiff alleges Officer John Doe also violated the Eighth

Amendment when he forced Plaintiff to get on his knees and strip

when Plaintiff entered the ECU. [Complaint ¶ 73]. Plaintiff also

alleges the state tort of assault when Officer Doe grabbed the

back of Plaintiff’s neck without provocation. [Id. ¶ 74].

                               10
     Although Petitioner’s claim may be considered under the

Fourth Amendment’s ban on unreasonable searches, the Eighth

Amendment is “the primary source of protection after an

individual's conviction.” Jordan v. Cicchi, 428 F. App'x 195,

199–200 (3d Cir. 2011). “The objective component of the

excessive force inquiry is met when ‘the inmate’s injury was

more than de minimis.’” Ricks, 891 F.3d at 480 (quoting Fuentes

v. Wagner, 206 F.3d 335, 345 (3d Cir. 2000)).3

     Plaintiff has failed to state an Eighth Amendment claim

against Officer Doe because he has not met the objective

component. The minimal contact the officer had with Plaintiff

does not rise to the level of a constitutional violation. The

Court declines to exercise supplemental jurisdiction over the




3 Plaintiff also alleged that officers failed to intervene and
present the misuse of force. [Complaint ¶ 73]. Because Plaintiff
has failed to state an excessive force claim, he has failed to
state a failure to intervene claim which requires an underlying
constitutional violation. See Abdullahi v. City of Madison, 423
F.3d 763, 767–68 (7th Cir. 2005) (“Though legally distinct, the
fate of plaintiff's failure to intervene claim is closely linked
to that of her excessive force claim since, by definition, if
there was no excessive force then there can be no failure to
intervene.”); Monticciolo v. Robertson, No. 15-8134, 2017 WL
4536119, at *18 n.14 (D.N.J. Oct. 11, 2017) (“[B]ecause
Plaintiff's failure to intervene claim is premised on his claim
for excessive force, if there were no excessive force,
Plaintiff's failure to intervene claim would necessarily
fail.”).



                               11
state assault claim as it is dismissing the federal claims

arising from Plaintiff’s time at SWSP. 28 U.S.C. § 1367(c).

D. Investigators Schwartz and Tobolski – Failure to Investigate

     Plaintiff asserts a claim of failure to investigate against

Investigators Schwartz and Tobolski for their alleged failure to

investigate the Eighth Amendment violations committed by Sgt.

Miletta and Officer Doe. [Complaint ¶ 75].

     “[A]n allegation of a failure to investigate, without

another recognizable constitutional right, is not sufficient to

sustain a section 1983 claim.” Graw v. Fantasky, 68 F. App'x

378, 383 (3d Cir. 2003) (internal quotation marks omitted)

(citing DeShaney v. Winnebago County Dep't of Soc. Servs., 489

U.S. 189, 195–96 (1989)). See also Burnside v. Moser, 138 F.

App'x 414, 416 (3d Cir. 2005) (per curiam) (holding that failure

to process grievances “although not to be commended, does not

rise to the level of a violation of a constitutional right.

Inmates do not have a constitutionally protected right to the

prison grievance process.”). The Court has already concluded

that Plaintiff has failed to state Eighth Amendment claims

against Sgt. Miletta and Officer Doe; therefore, there can be no

failure to investigate claim against Investigators Schwartz and

Tobolski.




                               12
E. Hearing Officer Zimmerman and
   Assistant Superintendent Langford – Fourteenth Amendment

     Plaintiff alleges Hearing Officer Zimmerman violated his

procedural due process rights when she refused to provide him

with the video footage and call witnesses on his behalf during

his disciplinary hearing. [Complaint ¶ 76]. He alleges there is

not sufficient evidence in the record to support the convictions

of refusing a housing assignment, prohibited act .254, and

perpetrating a fraud, deception, confidence game, riot, or

escape plot, prohibited act *.704. [Id.]. He states Assistant

Superintendent Langford violated his rights by upholding the

charges. [Id.].

     “It is well established that ‘[p]risoners ... may not be

deprived of life, liberty or property without due process of

law.’” Burns v. PA Dep't of Corr., 642 F.3d 163, 170 (3d Cir.

2011) (quoting Wolff v. McDonnell, 418 U.S. 539, 556

(1974))(alteration and omission in original). “However, inmates

are generally not entitled to procedural due process in prison

disciplinary hearings because the sanctions resulting from those

hearings do not usually affect a protected liberty interest.”

Id. at 170–71 (citing Sandin v. Conner, 515 U.S. 472, 483-84

(1995)). Plaintiff is only entitled to procedural due process in

his prison disciplinary hearing when the outcome affects a

protected liberty interest by “impos[ing] [an] atypical and


                               13
significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin, 515 U.S. at 484. “Lesser

restraints on a prisoner's freedom are deemed to fall ‘within

the expected perimeters of the sentence imposed by a court of

law.’” Mitchell v. Horn, 318 F.3d 523, 531 (3d Cir. 2003)

(quoting Sandin, 515 U.S. at 484). Stated differently, if

Plaintiff “had no protected liberty interest in remaining free

of disciplinary custody, then the state owed him no process

before placing him in disciplinary confinement.” Id.

     According to the complaint, Plaintiff was sanctioned by a

transfer to NJSP for confinement in administrative segregation.

[Complaint ¶ 54]. “[C]onfinement in administrative or punitive

segregation will rarely be sufficient, without more, to

establish the kind of ‘atypical’ deprivation of prison life

necessary to implicate a liberty interest [for purpose of

triggering due process protection].” Smith v. Mensinger, 293

F.3d 641, 653 (3d Cir. 2002) (quoting Sandin, 515 U.S. at 484).

There are not enough facts in the complaint for the Court to

determine whether a liberty interest was at stake for Plaintiff,

entitling him to procedural protections during his hearing. See

Mitchell, 318 F.3d 523, 532 (3d Cir. 2003) (“In deciding whether

a protected liberty interest exists under Sandin, we consider

the duration of the disciplinary confinement and the conditions

of that confinement in relation to other prison conditions.”).

                               14
The facts as stated in the complaint do not state a due process

claim, but Plaintiff may move to amend his claim against Hearing

Officer Zimmerman in the event he can plead facts indicating he

was deprived of a liberty interest under Sandin.4

     Plaintiff’s due process claims against Assistant

Superintendent Langford for her handling of his appeals also

fails. “‘[T]he existence of a prison grievance procedure confers

no liberty interest on a prisoner.’” Davis v. Eberling, 742 F.

App'x 592, 595 (3d Cir. 2018) (per curiam) (quoting Massey v.

Helman, 259 F.3d 641, 647 (7th Cir. 2001)) (alteration in

original).

F. Administrator Willie Bonds – Failure to Discipline

     Plaintiff’s final claim against an employee at SWSP is

against Administrator Willie Bonds for failing to discipline his

employees. [Complaint ¶ 79].

     A supervisory defendant may be liable if he, “with

deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused

the constitutional harm.” Barkes v. First Corr. Med., Inc., 766

F.3d 307, 316 (3d Cir. 2014), rev'd on other grounds sub nom.

Taylor v. Barkes, 135 S. Ct. 2042 (2015). Deliberate




4 Plaintiff must comply with Federal Rule of Civil Procedure 15
in the event he elects to move to amend any of his claims that
were dismissed without prejudice.
                               15
indifference may be shown through facts that indicate “a

supervisor failed to adequately respond to a pattern of past

occurrences of injuries like the plaintiff’s,” or “that the risk

of constitutionally cognizable harm was ‘so great and so obvious

that the risk and failure of supervisory officials to respond

will alone’ support the finding that the two-part test is met.”

Beers-Capitol v. Whetzel, 256 F.3d 120, 136-37 (3d Cir. 2001)

(citing Sample v. Diecks, 885 F.2d 1099 (3d Cir. 1989)).

     Plaintiff has failed to state a claim against Administrator

Bonds under either theory of liability. He has not alleged a

pattern or practice of violations of this type at SWSP that

Administrator Bonds failed to correct prior to July 2018, nor

has he sufficiently alleged facts suggesting that risk of

constitutional harm was so obvious prior to July 2018 such that

disciplinary action was required.

G. NJSP Staff – Deliberate Indifference to Medical Needs

     The remaining claims in the complaint are against

unidentified NJSP John and Jane Doe defendants for failing to

provide adequate medical care in violation of the Eighth

Amendment. [Complaint ¶¶ 77-78]. The Eighth Amendment’s

proscription against cruel and unusual punishment requires that

prison officials provide inmates with adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 103–04 (1976). In order to set

forth a cognizable claim for a violation of his right to

                               16
adequate medical care, an inmate must allege: (1) a serious

medical need; and (2) behavior on the part of prison officials

that constitutes deliberate indifference to that need. Id. at

106.

       A medical need is serious where it “has been diagnosed by a

physician as requiring treatment or is ... so obvious that a lay

person would easily recognize the necessity for a doctor’s

attention.” Monmouth County Correctional Institution Inmates v.

Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (citations omitted).

Sleep apnea, in severe forms, can be a serious medical

condition. Plaintiff uses a C-PAP machine to treat his sleep

apnea. The Court presumes for screening purposes only that

Plaintiff has alleged a serious medical need.

       Construing the complaint liberally and accepting the facts

alleged as true, Plaintiff has sufficiently alleged a deliberate

indifference claim against the unknown NJSP John and Jane Doe

defendants for deliberately ignoring the need for medical

treatment of a serious condition by refusing to keep his C-PAP

machine in working order. The Court will permit this claim to

proceed and will exercise supplemental jurisdiction over the

accompanying state law negligence claim.

       As these are the only claims that the Court is permitting

to proceed, Plaintiff will need to submit an amended complaint

identifying the John and Jane Doe defendants so they may be

                                 17
served with the complaint.5 Plaintiff shall submit an amended

complaint within 45 days of this Opinion and Order identifying

the Jane and John Doe defendants whom he claims are liable for

deliberate indifference to his need for the CPAP machine.

H. Motion for the Appointment of Counsel

     Plaintiff moves for the appointment of pro bono counsel.

[Docket Entry 2]. Appointment of counsel is a privilege, not a

statutory or constitutional right, Brightwell v. Lehman, 637

F.3d 187, 192 (3d Cir. 2011), and is governed by the factors

enumerated in Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).

     In determining whether to appoint counsel, a court

considers the following: (1) the plaintiff's ability to present

his or her own case; (2) the complexity of the legal issues; (3)

the degree to which factual investigation will be necessary and

the ability of the plaintiff to pursue such investigation; (4)

the amount a case is likely to turn on credibility

determinations; (5) whether the case will require the testimony

of expert witnesses; and (6) whether the plaintiff can attain

and afford counsel on his own behalf. See id. at 155–56, 157




5 “[A]n appropriate method for the plaintiff to seek the identity
of the John Doe defendants is through the use of a subpoena
directed to officials” at NJSP. Gerber v. Various Other Prison
Officials, No. 1:06CV01358, 2007 WL 1847582, at *2 (M.D. Pa. May
10, 2007) (report and recommendation adopted June 25, 2007).
Subpoenas are governed by Federal Rule of Civil Procedure 45.
                               18
n.5; see also Cuevas v. United States, 422 F. App’x 142, 144–45

(3d Cir. 2011) (reiterating the Tabron factors).

     After considering and weighing the Tabron factors, the

Court will deny Plaintiff’s motion. Plaintiff has presented his

case in a coherent manner thus far. The remaining issues in the

complaint do not appear to be especially complex based on the

face of the complaint, and the Court does not anticipate any

special difficulty for Plaintiff in presenting his case. Also

weighing against appointing counsel is the fact that extensive

discovery is not expected. The grievances submitted by Plaintiff

should serve to establish his requests for medical care, meaning

the case would not be “solely a swearing contest.” Parham v.

Johnson, 126 F.3d 454, 460 (3d Cir. 1997). Whether Plaintiff was

denied care entirely is a question that should not need expert

testimony, but an expert may be needed to establish the standard

of care in his negligence claim. This factor weighs slightly in

favor of appointing counsel. As Plaintiff is proceeding in forma

pauperis, the Court accepts that he cannot afford counsel on his

own, which also weighs slightly in favor of appointing counsel.

     The balance of factors weighs against appointing counsel at

the outset of this case. The denial is without prejudice, and

Plaintiff may move again for the appointment of counsel if his

circumstances change.



                               19
V.   CONCLUSION

      For the reasons stated above, the official capacity claims

are dismissed with prejudice. All defendants except for John and

Jane Doe are dismissed without prejudice for failure to state a

claim. Plaintiff’s denial of medical care and negligence claims

against John and Jane Doe will proceed. Plaintiff shall have 45

days to submit an amended complaint with the identities of John

and Jane Doe. The motion for pro bono counsel is denied.

      An appropriate order follows.




April 8, 2019                          s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                                20
